Exhibit 99.1 234 Kingsley Park Drive Fort Mill, South Carolina 29715 News Release TICKER SYMBOL Investor RELATIONS MEDIA RELATIONS (NYSE: UFS) (TSX: UFS) Nicholas Estrela Director Investor Relations Tel.: 514-848-5555 x 85979 David Struhs Vice-President Corporate Services and Sustainability Tel.: 803-802-8031 DOMTAR CORPORATION REPORTS PRELIMINARY FIRST QUARTER 2 Earnings affected by higher planned maintenance and related costs (All financial information is in U.S. dollars, and all earnings per share results are diluted, unless otherwise noted). • First quarter 2016 net earnings of $0.06 per share; earnings before items1 of $0.35 per share • Closed paper machine at Ashdown mill, reducing annual paper capacity by 364,000 tons • Price increases announced for softwood pulp and several uncoated freesheet grades Fort Mill, April 28, 2016–Domtar Corporation (NYSE: UFS) (TSX: UFS) today reported net earnings of $4million ($0.06 per share) for the first quarter of 2016 compared to net earnings of $57 million ($0.91 per share) for the fourth quarter of 2015 and net earnings of $36million ($0.56 per share) for the first quarter of 2015. Sales for the first quarter of 2016 were $1.3billion.
